     Case 1:20-cv-00774-DAD-SAB Document 8 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   RONALD JERRELL INMAN,                              No. 1:20-cv-00774-NONE-SAB
12                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
13          v.                                          ACTION FOR FAILURE TO PAY FILING
                                                        FEE AND FAILURE TO OBEY COURT
14   TERRY K. COLE, et al.,                             ORDER
15                      Defendants.                     (Doc. No. 7)
16

17          Plaintiff Ronald Jerrell Inman, a state prisoner, is appearing pro se in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Plaintiff filed the complaint in this action on June 3, 2020. (Doc. No. 1.) As plaintiff did

21   not pay the filing fee or submit an application to proceed in this action in forma pauperis, on June

22   5, 2020, an order issued requiring plaintiff to show cause why this action should not be dismissed

23   for failure to pay the filing fee, or to pay the filing fee in full within fourteen days. (Doc. No. 2.)

24   The order to show cause found that plaintiff was not entitled to procced without prepayment of

25   fees pursuant to 28 U.S.C. § 1915(g). (Id.) On June 8, 2020, plaintiff filed an application to

26   proceed in forma pauperis in this action. (Doc. No. 3.) On June 11, 2020, the magistrate judge

27   issued findings and recommendations recommending plaintiff’s application to proceed in forma

28   pauperis be denied and plaintiff be ordered to pay the filing fee in full. (Doc. No. 4.) Following
                                                        1
     Case 1:20-cv-00774-DAD-SAB Document 8 Filed 11/10/20 Page 2 of 2


 1   the filing of objections, on August 6, 2020, the undersigned adopted the findings and

 2   recommendations and denied plaintiff’s application to proceed in forma pauperis, ordering

 3   plaintiff to pay the filing fee in this action within twenty-one (21) days. (Doc. No. 6.) The order

 4   specified that: “Plaintiff is warned that if he fails to pay the filing fee within the specified time,

 5   this action will be dismissed.” (Doc No. 6 at 2 (emphasis in original).) The order also referred

 6   the matter back to the magistrate judge for further proceedings. More than twenty-one (21) days

 7   passed since the order was issued and plaintiff failed to pay the filing fee or otherwise respond to

 8   the court’s August 6, 2020 order.

 9           Accordingly, on September 4, 2020, the assigned magistrate judge issued findings and

10   recommendations, recommending that this action be dismissed without prejudice due to

11   plaintiff’s failure to pay the required filing fee. (Doc. No. 7.) The findings and recommendations

12   were served upon plaintiff and provided him fourteen (14) days to file objections thereto. (Id. at

13   3.) Plaintiff has not filed any objections and the time to do so has passed.

14           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

15   de novo review of this case. Having carefully reviewed the entire file, the court finds the pending

16   findings and recommendations to be supported by the record and proper analysis.

17           Accordingly,

18           1.      The findings and recommendations issued on September 4, 2020 (Doc. No. 7) are

19                   ADOPTED IN FULL;

20           2.      This action is DISMISSED without prejudice due to plaintiff’s failure to pay the
21                   filing fee and failure to obey an order of the court; and

22           3.      The Clerk of the Court is directed to assign a district judge to this action for

23                   purposes of closure and to CLOSE THIS CASE.

24   IT IS SO ORDERED.
25
         Dated:     November 9, 2020
26                                                          UNITED STATES DISTRICT JUDGE

27

28
                                                        2
